   Case 1:19-cr-00064-RJD Document 6 Filed 02/06/19 Page 1 of 1 PageID #: 17



                                              SENTENCE DATE: 9/13/2019 @10:00am
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------X
UNITED STATES OF AMERICA

                                                           GUILTY PLEA
        -against-                                          ORDER OF REFERRAL
                                                           CR-19-00064 (RJD)
JOHN DOE,

                Defendant.
----------------X
DEARIE, DISTRICT JUDGE.

       The Court refers an application by the defendant for permission to enter a plea
of GUILTY to the assigned Magistrate Judge to conduct an allocution pursuant to
Rule 11 of the Fed. R. Crim. P., and to: (a) find if the plea is knowingly and voluntarily
made and not coerced; and (b) recommend if the plea of GUILTY should be accepted,
reporting the undersigned as soon as practicable. With oral consent of the parties on
the record, the probation department's investigation of the defendant may commence
as soon as the allocution is completed by the Magistrate Judge.

SO ORDERED.
Dated: Brooklyn, New York
        2/6/2019

                                           /S/Ravmond J. Dearie
                                         RAYMOND J. DEARIE
                                        UNITED STATES DISTRICT JUDGE
       Voluntarily consented to after full consultation by defendant with counsel.
Defendant will suffer no prejudice by not consenting. If there is no consent, the District
Court Judge assigned or, in his absence, the Miscellaneous Judge will act.

Defendant:                                            V
Attorney for Defendant:



Magistrate Judge:
Dated: Brooklyn, New York
*** AUSA DIRECTED TO SEND A SIGNED COPY OF PLEA AGREEMENT TO MS. MULQUEEN.
***SENTENCING SUBMISSIONS, IF ANY, DUE AS FOLLOWS: DEFENSE: TWO WEEKS PRIOR TO SENTENCE;
                                                  GOVERNMENT: ONE WEEK PRIOR TO SENTENCE.
